Citation Nr: 9918114	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of liver 
injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT

1.  The veteran's liver disorder is moderately severe; 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.

2.  There is objective evidence that the veteran has painful 
and tender scars on his abdomen.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for residuals of a liver injury, with retained foreign body 
have not been met, but the criteria for a separate 10 percent 
rating for a scar have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7311 and 7804 
(1998).


REASONS AND BASES FOR FINDING AND CONLCUSIONS

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated March 1996.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, No. 96-947, slip op. at 21 
(U.S. Vet. App. Jan. 20, 1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (increased rating 
claims).  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disabilities from the effective 
date of service connection through the present.  This 
obligation was satisfied by the examinations and records 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection for injury of the liver with 
retained foreign body was established by rating decision 
dated March 1996.  A noncompensable evaluation was assigned 
at that time.  This evaluation was increased to 10 percent 
disabling by rating decision dated September 1996.  This 
evaluation was increased to 30 percent disabling by rating 
decision dated December 1996.  This 30 percent rating 
continues in effect.

The Board has considered private and VA medical records in 
conjunction with this claim.  Recently, in February 1998, the 
veteran underwent two VA examinations.  At the first 
examination, the examiner noted that the veteran was not pale 
or jaundiced and his abdomen was flat, soft, and non-tender.  
Normal active bowel sounds were heard.  Hepatosplenomegaly 
was not appreciated and there were no demonstrable hernias in 
the inguinal regions.  The examiner noted that the veteran 
had a foreign body in his liver, but the veteran's liver 
function was perfectly normal and there was no clinical 
evidence of this foreign body causing problems at that time.

The veteran was examined again later that month.  At that 
examination, the doctor noted that there was a midline scar 
from the xiphoid process to just below the umbilicus.  The 
scar was well healed although somewhat widened.  There were 
no fascial herniations palpable.  The veteran had a somewhat 
protuberant abdomen that may be partially due to ascites.  No 
fluid wave was felt at that time.  The scar was mildly tender 
centrally upon palpation.  A review of the radiograph from 
1996 revealed a metallic foreign body overlying the liver 
shadow on its medial aspect.

The examiner diagnosed the veteran with status post shrapnel 
wound to the right posterior chest and abdomen area.  He has 
a retained foreign body in the liver and has had some 
secondary problems with his abdomen.  The examiner was unable 
to relate whether the abdominal surgical procedures were all 
secondary to the original injury with adhesions.  The veteran 
did, however, have a retained foreign body and the above 
mentioned surgical scars.

VA outpatient treatment records from March 1997 to May 1998 
show that the veteran reported frequent rectal bleeding and 
that he always has to use a suppository for bowel movements.  
He elaborated at a hearing held in July 1998.  There he 
reported his constant need to use suppositories and he added 
that he was also experiencing some nausea and vomiting, 
abdominal pain, and general aches and pains.

Private medical records show that the veteran was 
hospitalized in December 1994 after failing outpatient 
treatment for a partial small bowel obstruction.  He 
underwent an exploratory laparotomy, lysis of adhesions and 
incidental appendectomy.  He had an uneventful recovery.  He 
was diagnosed upon discharge with small bowel obstruction.  A 
series of x-rays was also taken during the veteran's 
hospitalization.  Four x-rays were taken, and a partial small 
bowel obstruction was diagnosed.

As mentioned above, the veteran contends that his liver 
disorder is more severely disabling than reflected by his 
current evaluation.  The veteran stated, in his Notice of 
Disagreement of March 1996, that he has pulling pains during 
movement, that he suffers and has suffered continuous 
constipation since his wartime injury, and that he 
occasionally experiences nausea and diarrhea.  Therefore he 
urges the Board to consider rating his disability 50 percent 
disabling.

The veteran has been evaluated as 30 percent disabled under 
38 C.F.R. § 4.114, Diagnostic Code 7311.  That code directs 
that residuals of a liver injury should be rated under 
Diagnostic Code 7301 for peritoneal adhesions.  Under that 
code, a 50 percent rating is warranted for severe adhesions 
of the peritoneum, characterized by definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  A 30 percent rating is 
warranted for moderately severe peritoneal adhesions, with 
such symptoms as partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.

The veteran seeks the higher 50 percent rating, but he has 
not complained of the types of symptoms mentioned for that 
rating.  Further, the medical evidence does not establish 
that the 50 percent rating is warranted in this case.  There 
have been reports of vomiting and nausea, but not to a severe 
degree.    There is no evidence of colic distension, severe 
peritonitis, perforated ulcer, or operation with drainage. 

However, since a tender scar is a separate and distinct 
manifestation, it may be rated separately.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The Board notes that the veteran 
reported at his hearing before the undersigned that he has 
had about 30 operations involving his abdomen or front part 
of his body.  He testified that these scars get sore and that 
he has to avoid sunburns.  He further testified that all of 
his scars feel tight.  The most recent VA examiner found the 
scars mildly tender.  Therefore, the Board has also rated the 
veteran's residuals of liver injury under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 for scars.  That code provides that a 10 
percent rating will be assigned for superficial scars, tender 
and painful upon objective demonstration.  As the above 
evidence shows that the veteran's scar is tender, the Board 
assigns the veteran a 10 percent rating for the scars.  
Diagnostic Code 7804 does not provide for a higher schedular 
rating and there is no evidence that the veteran's scar is 
disabling in a manner beyond that contemplated by his current 
evaluations under Diagnostic Codes 7804 or 7311.


ORDER

A rating in excess of 30 percent for residuals of a liver 
injury is denied; a separate 10 percent rating for a tender 
scar is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals










